     Case 2:17-cv-03844 Document 244 Filed 12/16/18 Page 1 of 2 PageID #: 1166



       IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
              DISTRICT OF WEST VIRGINIA AT CHARLESTON


PAMELA MAYHEW, BETSEY FARNSWORTH
on behalf of themselves and others
similarly situated,

        Plaintiffs,

v.                                                      CIVIL ACTION NO. 2:17-cv-03844

LOVED ONES IN HOME HEALTH CARE, LLC,
and DONNA SKEEN,

        Defendants.

           DEFENDANTS LOVED ONES IN HOME CARE, LLC AND
                         DONNA SKEEN’S
             RESPONSE TO MOTION FOR FINAL FSLA CLASS
                         CERTIFICATION

        The Plaintiffs’ motion for final certification is premature because there is no viable

case that complies with the requirements of 29 U.S.C. §§216, 256 currently pending as

2:17-cv-3844. Case 2:17-cv-3844 is currently subject to a motion to dismiss, i.e. Document

237, which motion is now ripe for decision because it has been fully briefed.

        Wherefore, Defendants pray that this Honorable Court grant the previously

filed motion to dismiss (Document 237) and per force dismiss this Motion for Final

FLSA certification.

                                                   Respectfully submitted,
                                                   Defendant, by counsel

/s/Richard Neely
Richard Neely (W. Va. State Bar # 2709)

                                          Page 1 of 2
  Case 2:17-cv-03844 Document 244 Filed 12/16/18 Page 2 of 2 PageID #: 1167



Michael O. Callaghan
Charles W. Neely
NEELY & CALLAGHAN
159 Summers St.
Charleston, WV 25301-2134
304-343-6500
RNeely@NeelyCallaghan.com


                            CERTIFICATE OF SERVICE

I, Richard Neely, do hereby certify that on the 16th day of December, 2018, I caused the
foregoing Motion to Dismiss Plaintiffs’ Motion for Class Certification for Failure to Have
a Viable Underlying Case to be served upon the following counsel of record, namely:


Mark A. Toor, Esq.
10 Hale Street, Second Floor
Charleston, WV 25301

John Hussell
Andrew L. Ellis
WOORTON, DAVIS, HUSSEL & ELLIS
P.O. Box. 3791
Charleston, WV 25339
Drew.ellis@WVdhe.com

by filing said motion electronically with the Clerk of the U.S. District Court who will
transmit the documents to counsel electronically using the CM/ECF filing system.

/s/Richard Neely




                                       Page 2 of 2
